                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 LAWRENCE R. STIEFEL,                             )
                                                  )
                        Plaintiff,                )
                                                  )       Civil Action No. 2:16-cv-00975
                       v.                         )
                                                  )
 CPT. RYCHORWICZ, C/O                             )
 BARTLETTE, and C/O SCULLIO,                      )
                                                  )
                        Defendants.
                                               ORDER

        AND NOW, this 28th day of February, 2019, in accordance with the foregoing

Memorandum Opinion, it is hereby ORDERED, ADJUDGED, AND DECREED that the

report and recommendation of the magistrate judge (ECF No. 92) is adopted as the opinion of

this court, defendants’ motion for summary judgment is GRANTED and summary judgment is

entered in favor of defendants Cpt. Rychorwicz, C/O Bartlette, and C/O Scullio.

        IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.

        AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(l) of the Federal Rules of

Appellate Procedure, plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3 of

the Federal Rules of Appellate Procedure.

                                                BY THE COURT:

                                                /s/ Joy Flowers Conti
                                                Joy Flowers Conti
                                                Senior United States District Judge




                                                      1
cc:   LAWRENCE R. STIEFEL
      KD 3617
      SCI Coal Township
      1 Kelly Drive
      Coal Township, PA 17866
      (via U.S. First Class Mail)

      Michael R. Lettrich
      Maria N. Pipak
      JonesPassodelis, PLLC
      (via ECF electronic notification)




                                          2
